 

SECURED PROMISSORY NOTE AGREEMENT

 

This Secured Promissory Note Agreement (“Note”) is entered into as of this 23rd
day of October 2012, between T3 Motion, Inc., a Delaware corporation (the
“Company”) and Perry Trebatchthe “Holder”)

 

For $150,000 received, the Company promises to pay to the order of the Holder of
this note or his assignees, the sum of $150,000 with $1,000 interest, on or
before November 2, 2012. It is expected that the balance will be exchanged into
an agreed upon Promissory Note on, or prior to November 2, 2012 at terms to be
negotiated.

 

Failure to pay any part of the principal or interest of this note when due, or
failure to carry out any of the terms or conditions herein, shall authorize the
holder of this note to declare as immediately due and payable the then unpaid
principal and interest and to exercise any and all of the rights and remedies
either at law or in equity possessed by the Holder of this note. The makers,
signers, and endorsers of this note jointly and severally waive presentment,
notice of dishonor and protest.

 

The parties hereto represent and warrant that they possess the full and complete
authority to covenant and agree as provided in this Note and, if applicable to
release other parties and signatories as provided herein.

 

If any provision of this Note is held by a court of law to be unenforceable or
invalid for any reason, the remaining provisions of this agreement shall be
unaffected by such holding. If the invalidation of any such provision materially
alters the agreement of the parties, then the parties shall immediately adopt
new provisions to replace those that were declared invalid.

 

 

Company:

 

/s/ Rod Keller Jr.

_______________________________

T3 Motion, Inc.

Rod Keller Jr.

Chief Executive Officer

 

 

Holder

 

/s/ Perry Trebatch

_______________________________

 

Perry Trebatch

 



 

 